UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1551


RORY L. WALLACE,

                Plaintiff - Appellant,

          v.

THE STATE OF MARYLAND; PETER FRANCHOT, Comptroller, The
State of Maryland Office of Comptroller; STEVE BARZAL,
Director, Office of Personnel Services Office Comptroller;
JOHN AND JANE DOE 1-99; XYZ CORPORATIONS 1-10, County or
Government entities and their supervisors, agents and
employees,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-00276-CCB)


Submitted:   October 14, 2014               Decided:   October 22, 2014


Before NIEMEYER    and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rory L. Wallace, Appellant Pro Se. Brian L. Oliner, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rory      L.   Wallace     appeals      from      the    district      court’s

order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion and

dismissing her civil action under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012)

(“Title   VII”),      and     Md.   Code    Ann.,       State      Gov’t   § 20-606(a)

(LexisNexis Supp. 2014), for failure to state a claim upon which

relief can be granted.           We affirm.

           We review a district court’s dismissal of a complaint

for failure to state a claim de novo, “focus[ing] only on the

legal sufficiency of the complaint.”                      Giarratano v. Johnson,

521 F.3d 298, 302 (4th Cir. 2008).                     In determining whether the

district court’s dismissal was proper, we “accept[] as true all

of the well-pleaded allegations and view[] the complaint in the

light most favorable to the non-moving party.”                      LeSueur Richmond

Slate   Corp.   v.    Fehrer,       666   F.3d    261,       264   (4th    Cir.    2012).

We then determine whether a “plausible claim for relief” has

been made.      Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009).

This plausibility standard requires a plaintiff to articulate

facts that, when accepted as true, demonstrate she has stated a

claim   that    makes       it   plausible       she    is    entitled     to     relief.

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).




                                           2
            We have reviewed the record and find no reversible

error in the district court’s dismissal decision. *                       Wallace’s

complaint does not articulate facts that, when accepted as true,

demonstrate she has stated plausible claims for relief under

Title VII and Maryland law for discrimination based on race and

under Title VII for a hostile work environment based on race and

retaliation.      See Coleman v. Md. Ct. of Appeals, 626 F.3d 187,

190 (4th Cir. 2010); Holland v. Wash. Homes, Inc., 487 F.3d 208,

218-19 (4th Cir. 2007); Price v. Thompson, 380 F.3d 209, 213

(4th Cir. 2004); Bass v. E.I. DuPont de Nemours & Co., 324 F.3d

761, 765 (4th Cir. 2003); Evans v. Techs. Applications & Serv.

Co., 80 F.3d 954, 959-60 (4th Cir. 1996); Dobkin v. Univ. of

Baltimore Sch. of Law, 63 A.3d 692, 699-700 (Md. Ct. Spec. App.

2013).      Accordingly,       we    affirm    the    district    court’s    order.

Wallace    v.    Maryland,     No.    1:14-cv-00276-CCB      (D.    Md.    May   23,

2014).

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before    this   court   and    argument      would   not   aid   the    decisional

process.

                                                                           AFFIRMED

     *
       We reject as unsupported by the record Wallace’s assertion
on appeal that the district court treated Defendants’ motion to
dismiss her action as a motion for summary judgment.



                                         3